Order entered August 26, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01215-CV

PATRICK DAUGHERTY AND HIGHLAND EMPLOYEE RETENTION ASSETS, LLC,
                     Appellants/Cross-Appellees

                                             V.

        HIGHLAND CAPITAL MANAGEMENT, L.P., Appellee/Cross-Appellant

                                             V.

   SIERRA VERDE, LLC, PATRICK BOYCE, WILLIAM L. BRITAIN, AND JAMES
                          DONDERO, Appellees


                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 12-04005

                                         ORDER
       We GRANT appellant/cross-appellee Patrick Daugherty’s August 24, 2015 opposed

motion for leave to file corrected brief and ORDER the corrected brief be filed no later than

August 31, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE